       Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

HORTENCIA ALVEAR,                                §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §   CIVIL ACTION NO. 19-4783
                                                 §
RON MEXICAN PRODUCE, LLC;                        §
N&L MEXICAN PRODUCTS, LLC; and                   §
NAPOLEON ORTEGA,                                 §
     Defendants.                                 §



                                   ORIGINAL COMPLAINT

     1. Plaintiff Hortencia Alvear (“Plaintiff”) brings this suit for violations of the overtime

provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., against RON

Mexican Produce, LLC; N&L Mexican Products, LLC; and Napoleon Ortega (collectively,

“Defendants”). From approximately 2009 until approximately August 2019, Defendants

employed Plaintiff as a production worker packing and preparing nopales at a processing facility

in Houston, Texas, where she regularly worked more than 70 hours per week. Defendants

repeatedly failed to pay Plaintiff the overtime premium required by law for the hours she worked

beyond 40 each workweek. Plaintiff seeks to recover her unpaid overtime pay, plus liquidated

damages, interest, costs, and attorney’s fees as provided by law.

                                JURISDICTION AND VENUE

     2. This Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C.

§ 1331 (federal question) and 29 U.S.C. § 216(b) (FLSA).

     3. The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202.
       Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 2 of 7




    4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). All Defendants reside in

this district and the events giving rise to the cause of action occurred within this district.

                                              PARTIES

    5. Plaintiff Hortencia Alvear is an individual who worked for Defendants’ produce business

in Houston, Texas, and has consented to the filing of this action for violations of the FLSA

(see Exhibit A).

    6. Defendant RON Mexican Produce, LLC, is a domestic limited liability company formed

and operating under the laws of the State of Texas. Defendant RON Mexican Produce, LLC, can

be served through its registered agent, Jacqueline Ramos, at 8830 Long Point Road, Suite 600,

Houston, Texas 77055.

    7. Defendant N&L Mexican Products, LLC, is or was a domestic limited liability company

formed and operating under the laws of the State of Texas. Defendant N&L Mexican Products,

LL, can be served through its registered agent, Ortega’s Nopalitos, at 106 Avenue F, Suite B,

Stafford, Texas 77477.

    8. Defendant Napoleon Ortega is an individual residing in Texas and doing business as

Defendant Ortega’s Nopalitos. Defendant Ortega can be served at his place of residence at 6211

Catron Crossing, Katy, Texas 77493.

                                               FACTS

    1. From approximately 2009 until on or before August 14, 2019, Plaintiff was formally

employed by Defendant RON Mexican Produce, LLC, in Houston, Texas. With several other

production workers, Plaintiff was responsible for preparing and packaging nopales for

distribution.

    2. Defendant RON Mexican Produce, LLC, is owned and operated by Defendant Napoleon

Ortega.

                                                                                                 2
Original Complaint
       Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 3 of 7




   3. During the relevant time period, Defendant Napoleon Ortega owned and operated at least

one other business that prepared and distributed nopales: Defendant N&L Mexican Products,

LLC.

   4. Although “RON Mexican Produce LLC” issued Plaintiff’s paychecks, Defendant N&L

Mexican Products, LLC, held itself out as Plaintiff’s employer.

   5. The nopales prepared by Defendants N&L Products, LLC, and RON Mexican Produce,

LLC, (collectively, the “Corporate Defendants”) were marketed and sold as “Ortega’s

Nopalitos,” a registered DBA of Defendant Napoleon Ortega.

   6. According to its website, ortegasnopalitos.com, Ortega’s Nopalitos are exclusively sold

by La Michoacana Meat Market, a grocery store chain that operates in Texas and Oklahoma. La

Michoacana Meat Market is headquartered in Houston, Texas, and run by Rafael Ortega,

Defendant Napoleon Ortega’s father.

   7. At all times relevant to this lawsuit, Plaintiff was an “employee” of Defendants as that

term is defined in the FLSA, 29 U.S.C. § 203(e).

   8. At all times relevant to this lawsuit, Defendants collectively acted as Plaintiff’s

employers for purposes of the FLSA, 29 U.S.C. § 203(g), and the common law. Among other

things:

          a. the services rendered by Plaintiff were a central part of each Defendant’s business;

          b. Plaintiff’s employment simultaneously benefitted each Defendant; and

          c. Plaintiff worked exclusively for Defendants.

   9. Additionally, at all times relevant to this action, Defendant Napoleon Ortega had

operational control over each of the Corporate Defendants, exercised control of the terms and




                                                                                                    3
Original Complaint
      Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 4 of 7




conditions of employees’ work, and had the power to act on behalf of each Corporate Defendant

vis-à-vis its employees, including Plaintiff.

   10. At all times relevant to this lawsuit, Defendant Napoleon Ortega and Defendants RON

Mexican Produce, LLC; and N&L Mexican Products, constituted as an “enterprise” as that term

is defined in the FLSA, 29 U.S.C. § 203(r)(1), because they were engaged in related activities,

i.e., the production and distribution of nopales; the Corporate Defendants are all owned,

operated, and controlled by Defendant Napoleon Ortega; and they share a common business

purpose, namely reaping financial gain by producing and distributing nopales to merchants in

Texas and Oklahoma.

   11. At all times relevant to this lawsuit, Defendants operated as an “enterprise engaged in

commerce or in the production of goods for commerce” as that phrase is defined by the FLSA,

29 U.S.C. § 203(s)(1), in that said enterprise has had more than two employees engaged in

commerce or in the production of goods for commerce, namely nopales, or employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce, including nopal cactus, knives, and packing materials; and in that said enterprise has

had and has an annual gross volume of sales made or business done in excess of $500,000 and up

to $1,500,000, exclusive of excise taxes at the retail level which are separately stated.

   12. During her employment, Plaintiff’s was engaged in the production of goods for

commerce. Her primary job duties were unpacking boxes of nopal cactus from Mexico; peeling,

de-spining, and cutting the nopal; and re-packing the prepared nopales for shipment to grocery

stores in Texas and Oklahoma.

   13. Plaintiff and other workers also prepared and packaged other types of produce, including

chiles, for shipment to grocery stores in Texas and Oklahoma.



                                                                                              4
Original Complaint
      Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 5 of 7




   14. Defendants paid Plaintiff’s wages based on a production rate and not based on the

number of hours she worked each week.

   15. Plaintiff regularly prepared and packed multiple boxes of nopales in a single shift, and

sometimes worked up to 16 hours in a single workday.

   16. Defendants did not provide Plaintiff or other workers with regular lunch or rest periods.

   17. Plaintiff regularly worked more than more than 70 hours per week for Defendants,

sometimes working over 90 hours in a single workweek.

   18. At all times relevant to this lawsuit, Defendants failed to pay Plaintiff the required time-

and-one-half pay for hours she worked in excess of 40 hours each workweek.

   19. At all times relevant to this lawsuit, Defendants knowingly, willfully, or with reckless

disregard, carried out their illegal pattern or practice of failing to pay overtime wages due to

Plaintiff, as demonstrated by the obviousness of the violations and the longstanding and repeated

nature of the violations.

   20. At all times relevant to this lawsuit, Defendants failed to maintain complete and accurate

records of Plaintiff’s hours of work as required by the FLSA.

                                   CLAIMS FOR RELIEF

                                  Fair Labor Standards Act

   21. This count sets forth a claim for declaratory relief and damages for each Defendant’s

violations of the overtime provisions of the FLSA.

   22. Defendants violated the FLSA by failing to pay Plaintiff proper overtime wages—time

and one-half the regular rate of pay for each hour worked over 40 in a workweek—throughout

her employment.




                                                                                                   5
Original Complaint
        Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 6 of 7




   23. Defendants’ failure to pay Plaintiff the federally mandated overtime wages was a willful

violation of the FLSA, as described in 29 U.S.C. § 255(a).

   24. For these violations, Plaintiff is entitled to recover her unpaid overtime wages, an equal

amount in liquidated damages, attorney’s fees, and costs of court, pursuant to 29 U.S.C.

§ 216(b).

                                     PRAYER FOR RELIEF

Wherefore, premises considered, Plaintiff respectfully requests that Defendants be cited to

appear and answer herein, and that upon final hearing, the Court grant Plaintiff relief as follows:

   a. Declare each Defendant in violation of the Fair Labor Standards Act;

   b. Award Plaintiff her unpaid overtime wages;

   c. Award Plaintiff liquidated damages in an amount equal to her unpaid overtime wages;

   d. Award Plaintiff reasonable attorney’s fees and costs pursuant to 29 U.S.C. § 216(b);

   e. Award Plaintiff post-judgment interest, as provided by law;

   f.    Such other relief as this Court deems just and proper.


                                      Respectfully submitted,


                               By:    EQUAL JUSTICE CENTER

                                       /s/ Rebecca Eisenbrey
                                      Rebecca C. Eisenbrey
                                      Texas State Bar No. 24097646
                                      Southern District of Texas Federal ID No. 3326959
                                      reisenbrey@equaljusticecenter.org
                                      Christopher J. Willett
                                      Attorney-In-Charge
                                      Texas State Bar No. 24061895
                                      Southern District of Texas Federal ID No.
                                      cwillett@equaljusticecenter.org
                                      Equal Justice Center
                                      510 S. Congress Ave., Suite 206

                                                                                                      6
Original Complaint
      Case 4:19-cv-04783 Document 1 Filed on 12/09/19 in TXSD Page 7 of 7




                              Austin, Texas 78704
                              (512) 474-0007 ext-132

                              Jordyn Rystrom Emmert
                              Texas State Bar No. 24106381
                              Southern District of Texas Federal ID No. 3150454
                              jemmert@equaljusticecenter.org
                              Equal Justice Center
                              1922 Common Street
                              Houston, Texas 77009
                              (832) 322-7889

                              ATTORNEYS FOR PLAINTIFF




                                                                                  7
Original Complaint
